Name: 78/348/EEC: Commission Decision of 30 March 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  Europe;  means of agricultural production
 Date Published: 1978-04-12

 Avis juridique important|31978D034878/348/EEC: Commission Decision of 30 March 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 099 , 12/04/1978 P. 0028 - 0029COMMISSION DECISION of 30 March 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (78/348/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 78/55/EEC (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the French Republic, Whereas, under Article 15 (1) of the said Directive, seeds and propagating material of varieties of agricultural plant species which have been officially accepted during 1975 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1977, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas Commission Decision 78/123/EEC of 28 December 1977 (3) extended the period provided for in the said Article 15 (1) for the majority of these varieties for the French Republic from 31 December 1977 to 31 March 1978; Whereas the Commission has meanwhile completed its examination of the French application in respect of these varieties; Whereas the varieties listed in this Decision have been the subject of official growing trials in the French Republic ; whereas the results of these trials have led the French Republic to decide that these varieties are not sufficiently uniform there or that their value for cultivation or use is inferior to other comparable varieties accepted in the French Republic; Whereas, for the varieties Nika (cocksfoot), Bernburger annua, Mowester (Italian/Westerwold ryegrass), Naki (perennial ryegrass), Para and SK 45 (timothy), the other Member States have accepted these conclusions ; whereas it is therefore clear that these varieties do not produce results in the Republic of France, which, with respect to their qualities taken as a whole as regards their value for cultivation or use, correspond to these obtained from a comparable variety accepted there (Article 15 (3) (c), first case, thereof); Whereas, for the varieties Sania (common wheat) and Kroko (swede rape), the results of the trials show that in the Republic of France, when compared with the national rules governing the acceptance of varieties there which apply within the framework of current Community provisions, they are not sufficiently uniform in certain characteristics (Article 15 (3) (a) thereof); Whereas, for the varieties Dagoma, Iris, Luna Roskilde, N.F.G., Unke Pajbjerg (cocksfoot) and Eskimo (timothy), the results of the trials show that they do not produce results in the Republic of France, which with respect to their resistance to harmful organisms without compensation by other superior characteristics (Article 5 (4), second sentence, thereof) correspond to those obtained from a comparable variety accepted there (Article 15 (3), (c), first case, thereof); Whereas, therefore, the application of the French Republic in respect of these varieties should be granted in full; Whereas other varities are no longer included in the French application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. (3)OJ No L 41, 11.2.1978, p. 36. HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1978 common catalogue of varieties of agricultural plant species: I. Fodder plants 1. Dactylis glomerata L. Dagoma Iris Luna Roskilde NFG Nika Unke Pajbjerg 2. Lolium multiflorum Lam. Bernburger annua Mowester 3. Lolium perenne L. Naki 4. Phleum pratense L. Eskimo Para SK 45 II. Oil and fibre plants Brassica napus L. ssp. oleifera (Metzg.) Sinsk. Kroko III. Cereals Triticum aestivum L. Sania Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions are no longer satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 30 March 1978. For the Commission Finn GUNDELACH Vice-President